Citation Nr: 1516037	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  11-00 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left shoulder disorder.

2. Entitlement to service connection for a right shoulder disorder.

3. Entitlement to service connection for a left elbow disorder.

4. Entitlement to service connection for a left hip disorder.

5. Entitlement to service connection for a right hip disorder.

6. Entitlement to service connection for a left leg disorder.

7. Entitlement to service connection for a right leg disorder.

8. Entitlement to service connection for a low back disorder.

9. Entitlement to an initial compensable rating for a right eye corneal scar.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an April 2010 rating decision issued by the Regional Office (RO) in St. Petersburg, Florida.

In September 2010, the Veteran testified before a Decision Review Officer and in January 2015, he testified before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

The issue of entitlement to service connection for headaches as secondary to a service-connected right eye disability was raised at the January 2015 Board hearing but has  not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Further development is required to ensure a complete record is before the Board.  First, a number of relevant VA and private treatment records are outstanding.  Although the appellant testified at the Board hearing that he first began treatment through VA around 2008, the April 2010 rating decision indicates that he received VA treatment as early as June 2003.  While the Veteran submitted a handful of VA treatment records from the Miami Florida VA Medical Center and the Homestead VA Community Based Outpatient Clinic, the RO has not requested any treatment records from either facility.  Moreover, at the Board hearing the appellant indicated that he may have received VA treatment in Alabama.  After clarifying the locations and dates of treatment for any VA treatment, all relevant treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

At both hearings, the Veteran reported that soon after leaving service he sought treatment for his claimed disabilities from a facility associated with the CAC-Ramsay Florida Medical Center.  After clarifying the location and dates of treatment, reasonable efforts should be made to assist the Veteran in obtaining any identified records.

As to the claim of entitlement to an initial compensable rating for a right eye corneal scar, VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the disability.  In this case, at the hearing, the Veteran alleged that his right eye disorder had worsened since his last VA eye examination in March 2010.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Therefore, another VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any and all healthcare providers who have treated him for any of the issues on appeal since separation from active duty.  The AOJ should contact the appellant and request that he clarify the locations and dates of treatment for any records associated with the CAC-Ramsay Florida Medical Center.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file, Virtual VA file, or VBMS file.  The AOJ should then obtain any relevant outstanding VA treatment records associated with the Miami Florida VA Healthcare System, to include the Homestead VA Community Based Outpatient Clinic.  If indicated, any treatment from VA medical facilities in Alabama should also be obtained.

If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Thereafter, the Veteran should be afforded a VA examination to determine the current severity of his right eye corneal scar.  In accordance with the latest worksheet for rating eyes, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of his right eye corneal scar.  The examiner must also describe all functional impairment due to the service-connected right eye corneal scar, to include a discussion as to any effect on employability.  The examiner must specify in the report that the claims file, consisting of Virtual VA and Veterans Benefits Management System records, has been reviewed.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   This particularly includes the Veteran's submission of medical evidence linking his claimed disorders to his military service.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

